DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) filed on 8/10/2021 was considered and placed on the file of record by the examiner.
 
	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gefen (US 2011/0135149).

Regarding claim 1, Gefen teaches a real time location system, the system comprising: one or more ultra-wideband (UWB) sensors positioned in an environment (see figure 7, figure 8, para. 0043, 0052, where Gefen discusses ultra-wideband (UWB) sensor to detect UWB signal from a tag with UWB transmitter); 
one or more image capture sensors positioned in the environment (see figure 1B, figure 7, figure 8, para. 0043, where Gefen discusses a camera in an environment);
wherein the one or more UWB sensors and the one or more image capture sensors are integrated into at least one location device (see figure 1B, figure 7, figure 8, para. 0029, 0031, 0043, 0063, where Gefen discusses object tracking system with image sensor and UWB sensor);
wherein the at one location device comprises a UWB location device, a combination UWB/camera location device and/or a camera location device (see figure 1B, figure 7, figure 8, para. 0029, 0031, 0043, 0063, where Gefen discusses object tracking system with image sensor and UWB sensor); and 
at least one UWB tag associated with an object in the environment to provide a tagged item in the environment and wherein a location of the tagged item is tracked using the at least one location device (see figure 1B, para. 0031, where Gefen discusses object tracking system that uses image data and UWB tag to identify and locate objects).

Regarding claim 2, Gefen teaches wherein the UWB tag is integrated into a separate device (see figure 7, figure 8, para. 0043, 0052, where Gefen discusses ultra-wideband (UWB) sensor to detect UWB signal from a tag with UWB transmitter).

Regarding claim 4, Gefen teaches wherein the UWB tag is affixed to the object and wherein the object comprises one of a stationary object and a moving object (see figure 1B, para. 0031, where Gefen discusses object tracking system that tracks an object tagged with a UWB tag).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 5-7, 9, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gefen (US 2011/0135149) in view of Martin et al. (US 2020/0228943).

Regarding claim 3, Gefen does not expressly teach wherein the separate device comprises one of a portable electronic device, a smartphone, a computer and a key fob.  However, Martin teaches wherein the separate device comprises one of a portable electronic device, a smartphone, a computer and a key fob (see para. 0013, where Martin discusses the UWB tag contains a processor).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Gefen with Martin to derive at the invention of claim 3.  The result would have been expected, routine, and predictable in order to perform object localization.   
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Gefen in this manner in order to improve object localization using a portable electronic processor.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Gefen, while the teaching of Martin continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of using a portable processor device to track objects. The Gefen and Martin systems perform object localization, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Regarding claim 5, Gefen does not expressly teach wherein the system is configured to pair the UWB tag with the object using visual attributes and/or characteristics of the object.  However, Martin teaches wherein the system is configured to pair the UWB tag with the object using visual attributes and/or characteristics of the object (see para. 0031, 0063-0064, where Martin discusses identified UWB tag being correlated to another authentication factor such as person identification by a camera).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Gefen with Martin to derive at the invention of claim 5.  The result would have been expected, routine, and predictable in order to perform object localization.   
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Gefen in this manner in order to improve object localization by pairing a UWB tag and the detected object that increases the object localization accuracy.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Gefen, while the teaching of Martin continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of pairing an UWB tag and detected object to implement a two stage localization process to increase accuracy.  The Gefen and Martin systems perform object localization, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Regarding claim 6, Martin teaches wherein if multiple objects are identified within a field of view of a camera image, an object that is closest to a location of the UWB tag within the camera image is selected and paired with the object that is closest (see para. 0067, where Martin discusses activating a nearby UWB tag and identifying the person with the UWB tag).
The same motivation of claim 5 is applied to claim 6.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Gefen with Martin to derive at the invention of claim 6.  The result would have been expected, routine, and predictable in order to perform object localization.   

Regarding claim 7, Martin teaches wherein the system locates a paired UWB tag in the environment using a UWB network associated with the UWB location device, a camera network associated with the camera location device and/or a combination of a UWB measurements from the UWB network and camera sensor data from the camera network (see para. 0064, where Martin discusses identified UWB tag being correlated to another authentication factor such as person identification by a camera).
The same motivation of claim 5 is applied to claim 7.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Gefen with Martin to derive at the invention of claim 7.  The result would have been expected, routine, and predictable in order to perform object localization.   

Regarding claim 9, Martin teaches wherein the system updates the changing visual attributes of the object associated with the UWB tag by one of: determining the location of the object associated with the UWB tag within a field of view of a captured image or video stream; identifying the location of the object associated with the UWB tag within the captured image stream using vision processing and a proximity to the UWB tag from the captured image; and extracting dynamic visual attributes of the object from the captured image to associate with the object using vision processing (see para. 0064, where Martin discusses identified UWB tag being correlated to another authentication factor such as person identification by a camera and tracking the location).
The same motivation of claim 5 is applied to claim 9.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Gefen with Martin to derive at the invention of claim 9.  The result would have been expected, routine, and predictable in order to perform object localization.   

Regarding claim 14, Gefen does not expressly teach wherein a type associated with the object is unknown to the system and wherein the system uses vision processing to determine the type associated with the object.  However, Martin teaches wherein a type associated with the object is unknown to the system and wherein the system uses vision processing to determine the type associated with the object (see para. 0064, where Martin discusses identified UWB tag being correlated to another authentication factor such as person identification by a camera and tracking the location).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Gefen with Martin to derive at the invention of claim 14.  The result would have been expected, routine, and predictable in order to perform object localization.   
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Gefen in this manner in order to improve object localization by identifying the type of object associated with the UWB tag and therefore increases the localization accuracy.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Gefen, while the teaching of Martin continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of identifying the type of object and pairing an UWB tag with the identified object to implement a two stage localization process to increase accuracy.  The Gefen and Martin systems perform object localization, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Claims 8, 10-12, 16-18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gefen (US 2011/0135149) in view of DeAngelis et al. (US 10,071,282).

Regarding claim 8, Gefen does not expressly teach wherein the object comprises static attributes that do not change over time and a dynamic attributes that change over time; and wherein the system continually updates the changing visual attributes associated with the object to facilitate camera-based tracking and object recognition of the object.  However, DeAngelis teaches wherein the object comprises static attributes that do not change over time and a dynamic attributes that change over time; and wherein the system continually updates the changing visual attributes associated with the object to facilitate camera-based tracking and object recognition of the object (see col. 6 lines 12-21, where DeAngelis discusses identifying the object using static features and tracking the object using dynamic attributes such as movement position).  
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Gefen with DeAngelis to derive at the invention of claim 8.  The result would have been expected, routine, and predictable in order to perform object localization.   
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Gefen in this manner in order to improve object localization by updating detected visual attributes.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Gefen, while the teaching of DeAngelis continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of updating detected visual attributes in the process of tracking objects. The Gefen and DeAngelis systems perform object localization, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Regarding claim 10, DeAngelis teaches wherein the changing visual attributes comprise one or more of clothing type, clothing color, hairstyles, presence or absence of a head covering, type of shoes, eye color, shirt color, height, body shape, presence or absence of a beard and/or presence or absence of eyeglasses (see col. 3 lines 38-50, where DeAngelis discusses identifying the object using biometric features).  
The same motivation of claim 8 is applied to claim 10.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Gefen with DeAngelis to derive at the invention of claim 10.  The result would have been expected, routine, and predictable in order to perform object localization.   

Regarding claim 11, Gefen does not expressly teach wherein one or more UWB location devices are provided in a first portion of the environment and one or more camera location devices are provided in a second portion of the environment, different and separate from the first portion of the environment; and wherein the one or more UWB location devices are used to track the tagged item in the first portion of the environment and the one or more camera location devices are used to track the tagged item in second portion of the environment.  
However, DeAngelis teaches wherein one or more UWB location devices are provided in a first portion of the environment and one or more camera location devices are provided in a second portion of the environment, different and separate from the first portion of the environment (see col. 2 lines 22-50, where DeAngelis discusses using a UWB location device and visual camera data in different instances and locations); and wherein the one or more UWB location devices are used to track the tagged item in the first portion of the environment and the one or more camera location devices are used to track the tagged item in second portion of the environment (see col. 2 lines 22-50, col. 9 lines 33-63, where DeAngelis discusses using a UWB location device and visual camera data in different instances and locations).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Gefen with DeAngelis to derive at the invention of claim 11.  The result would have been expected, routine, and predictable in order to perform object localization.   
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Gefen in this manner in order to improve object localization by updating the position of the object using a UWB tag and visual camera data.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Gefen, while the teaching of DeAngelis continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of updating the position of the object using a UWB tag with visual detection to improve the accuracy of the localization of tracked objects. The Gefen and DeAngelis systems perform object localization, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Regarding claim 12, Gefen does not expressly teach wherein one or more UWB location devices and one or more camera location devices are distributed in the environment such that the whole environment is tracked by the one or more UWB location devices and the one or more camera location devices.  However, DeAngelis teaches wherein one or more UWB location devices and one or more camera location devices are distributed in the environment such that the whole environment is tracked by the one or more UWB location devices and the one or more camera location devices (see col. 2 lines 22-50, col. 9 lines 33-63, where DeAngelis discusses using a UWB location device and visual camera data in different instances and locations).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Gefen with DeAngelis to derive at the invention of claim 12.  The result would have been expected, routine, and predictable in order to perform object localization.   
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Gefen in this manner in order to improve object localization by updating the position of the object using a UWB tag and visual camera data.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Gefen, while the teaching of DeAngelis continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of updating the position of the object using a UWB tag with visual detection to improve the accuracy of the localization of tracked objects. The Gefen and DeAngelis systems perform object localization, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Regarding claim 16, Gefen does not expressly teach wherein the system stores visual attributes associated objects tagged in the system; and wherein a new object is introduced into the environment and stored visual attributes of a pre-existing object match visual attributes of the new object the system determines that then new object and the pre-existing object are a same object.  However, DeAngelis teaches wherein the system stores visual attributes associated objects tagged in the system; and wherein a new object is introduced into the environment and stored visual attributes of a pre-existing object match visual attributes of the new object the system determines that then new object and the pre-existing object are a same object (see col. 8 lines 19-33, col. 11 lines 6-46, where DeAngelis discusses updating object tracking data of the preexisting tracked object).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Gefen with DeAngelis to derive at the invention of claim 16.  The result would have been expected, routine, and predictable in order to perform object localization.   
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Gefen in this manner in order to improve object localization by updating the position of the object using a UWB tag and visual camera data.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Gefen, while the teaching of DeAngelis continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of updating the position of the object using a UWB tag along with visual detection to improve the accuracy of the localization of tracked objects. The Gefen and DeAngelis systems perform object localization, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Regarding claim 17, Gefen does not expressly teach wherein the system locates objects in a choke point between a first tracking area of the one or more UWB sensors and a second tracking area of the one or more image capture sensors, the first and second tracking areas being separate and distinct.  However, DeAngelis teaches wherein the system locates objects in a choke point between a first tracking area of the one or more UWB sensors and a second tracking area of the one or more image capture sensors, the first and second tracking areas being separate and distinct (see col. 8 lines 43-63, where DeAngelis discusses locating objects hidden from view using a UWB sensor and camera).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Gefen with DeAngelis to derive at the invention of claim 17.  The result would have been expected, routine, and predictable in order to perform object localization.   
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Gefen in this manner in order to improve object localization by updating the position of the object using a UWB tag and visual camera data.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Gefen, while the teaching of DeAngelis continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of updating the position of the object using a UWB tag along with visual detection to improve the accuracy of the localization of tracked objects. The Gefen and DeAngelis systems perform object localization, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Regarding claim 18, Gefen does not expressly teach wherein the system accesses external databases to identify the object in the environment.  However, DeAngelis teaches wherein the system accesses external databases to identify the object in the environment (see figure 1B, where DeAngelis discusses an external object tracking database to identify objects).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Gefen with DeAngelis to derive at the invention of claim 18.  The result would have been expected, routine, and predictable in order to perform object localization.   
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Gefen in this manner in order to improve object localization by updating the position of the object using a UWB tag and visual camera data.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Gefen, while the teaching of DeAngelis continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of updating the position of the object using a UWB tag along with visual detection to improve the accuracy of the localization of tracked objects. The Gefen and DeAngelis systems perform object localization, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Regarding claim 20, Gefen does not expressly teach wherein the UWB tag comprises an enclosure including a processing unit and one or more sensors. However, DeAngelis teaches wherein the UWB tag comprises an enclosure including a processing unit and one or more sensors (see figure 1B, col. 4 lines 32-35, where DeAngelis discusses UWB tag with a processor and sensors).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Gefen with DeAngelis to derive at the invention of claim 20.  The result would have been expected, routine, and predictable in order to perform object localization.   
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Gefen in this manner in order to improve object localization by updating the position of the object using a UWB tag and visual camera data.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Gefen, while the teaching of DeAngelis continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of updating the position of the object using a UWB tag along with visual detection to improve the accuracy of the localization of tracked objects. The Gefen and DeAngelis systems perform object localization, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Gefen (US 2011/0135149) in view of Tanigawa (US 2011/0029278).

 Regarding claim 13, Gefen does not expressly teach wherein the environment includes both an indoor environment and an outdoor environment. However, Tanigawa teaches wherein the environment includes both an indoor environment and an outdoor environment (see para. 0241, where Tanigawa discusses performing detection in indoor and outdoor environments).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Gefen with Tanigawa to derive at the invention of claim 13.  The result would have been expected, routine, and predictable in order to perform object localization.   
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Gefen in this manner in order to improve object localization by using a UWB tag and visual camera data in outdoor and indoor environments.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Gefen, while the teaching of Tanigawa continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of using UWB tag and visual camera data to track objects in different environments. The Gefen and Tanigawa systems perform object localization, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Claims 15, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gefen (US 2011/0135149) in view of Rohr et al. (US 10,365,363).

Regarding claim 15, Gefen does not expressly teach wherein the system is configured to: overlaying a box around the object paired with the UWB tag on a captured image using vision processing; and projecting the UWB tag is projected onto the captured image and overlaying a circle on the capture image, the circle having its center at a location of the UWB tag, wherein the UWB tag associated with the box closest to the circle is paired with the object.
However, Rohr teaches wherein the system is configured to: overlaying a box around the object paired with the UWB tag on a captured image using vision processing; and projecting the UWB tag is projected onto the captured image and overlaying a circle on the capture image, the circle having its center at a location of the UWB tag, wherein the UWB tag associated with the box closest to the circle is paired with the object (see col. 14 lines 39-49, where Rohr discusses the sensing region represented by a circle estimating the location UWB tag of the object).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Gefen with Rohr to derive at the invention of claim 15.  The result would have been expected, routine, and predictable in order to perform object localization.   
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Gefen in this manner in order to improve object localization by using a UWB tag related to an object.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Gefen, while the teaching of Rohr continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of using UWB tag related to an object to improve tracking objects in different environments. The Gefen and Rohr systems perform object localization, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Regarding claim 19, Gefen does not expressly teach wherein the image capture device comprises one of a charge coupled device (CDD), a LiDAR device and a CMOS chip and senses light in one or more of the visible light range; the infrared light range and the ultraviolet light range.
However, Rohr teaches wherein the image capture device comprises one of a charge coupled device (CDD), a LiDAR device and a CMOS chip and senses light in one or more of the visible light range; the infrared light range and the ultraviolet light range (see col. 14 lines 6-20, col. 17 lines 32-37, where Rohr discusses the camera, LiDAR device and IR/thermal imaging system).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Gefen with Rohr to derive at the invention of claim 19.  The result would have been expected, routine, and predictable in order to perform object localization.   
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Gefen in this manner in order to improve object localization by cameras, LiDAR device, or IR/thermal imaging systems.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Gefen, while the teaching of Rohr continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of using a UWB tag related to an object to improve tracking objects in different environments. The Gefen and Rohr systems perform object localization, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Ren et al. (US 2018/0160081) discusses ultra-wideband (UWB) tag is arranged on the target object, the electronic device includes a UWB unit, and the acquiring the position information between the target object and the electronic device.
Santangelo (US 2018/0329076) discusses a location tag configured to transmit and receive UWB signals uses signals transmitted by location anchors to determine its current position.
Tyagi et al. (US 2019/0113979) discusses tracking an object of interest based on connection to the anchor tags using an ultrawide band radio transceiver.




Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY A CESE whose telephone number is (571) 270-1896.  The examiner can normally be reached on Monday – Friday, 9am – 4pm.
If attempts to reach the primary examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenny A Cese/
Primary Examiner, Art Unit 2663